Citation Nr: 1639595	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for kidney disability, to include recurrent kidney stones.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Montgomery, Alabama. 

In July 2015, the Board remanded this case and instructed the RO to obtain records related to the Veteran's Reserve service and treatment records since October 2008, specifically including treatment records related to an asserted April 2009 back surgery.  Updated VA medical records dated to August 2015 have been associated with the claims file.  The Board notes that records concerning an April 2009 back surgery are not contained in these records; however, the records do show the Veteran underwent a surgical procedure during this time period related to his kidney disability with complaints of back pain.  In October 2015, the RO requested the Veteran to provide treatment records related to his April 2009 back surgery or to provide information necessary to obtain such records.  In addition, the RO requested additional information related to the Veteran's Reserve or Guard unit.  The Veteran did not respond to these requests.  In a November 2015 letter, the RO notified the Veteran that they requested Reserve medical treatment records from the National Personnel Records Center and received a negative response.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran's low back disability did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.

2. The Veteran's kidney disability, to include recurrent kidney stones, did not originate in service, or within a year of service, and is not otherwise etiologically related to the Veteran's active service.




CONCLUSIONS OF LAW

1. The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for kidney disability, to include recurrent kidney stones, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in April and August 2008 correspondences, prior to the initial adverse decision in this case.  Thereafter, the claims were readjudicated in a November 2015 statement of the case.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2015 statement of the case.  

The Board also finds the duty to assist requirements have been fulfilled.  In July 2015, the Board remanded this case and instructed the RO to obtain records related to the Veteran's Reserve service and treatment records since October 2008, specifically including records related to an asserted April 2009 back surgery.  Updated VA medical treatment records dated to August 2015 have been associated with the claims file.  In addition, the RO notified the Veteran of records that could not be located and obtained.  In October 2015 the VA requested the Veteran to provide treatment records related to his April 2009 back surgery or to provide information necessary to obtain such records, and to provide additional information related to his Reserve or Guard unit.  The Veteran did not respond to these requests.  In November 2015 the RO notified the Veteran that that they requested Reserve medical treatment records from the National Personnel Records Center and received a negative response.  Accordingly, the Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

In addition, the RO obtained VA medical examinations with respect to the Veteran's claims on appeal that occurred in November 2014.  The Board has reviewed the examination reports and finds they are adequate to adjudicate the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Low Back Disability

The Veteran seeks entitlement to service connection for depressive disorder.  Specifically, the Veteran asserts that his depressive disorder is secondary to his service-connected lumbar spine disability.  

1. Factual Background

The Veteran's service treatment records (STRs) include an October 1980 enlistment examination noting normal lower extremities and spine.  The Veteran denied recurrent back pain.  A March 1982 STR shows emergency care and treatment for right lower back pain.  The physician noted a darkening of the Veteran's urine but did not find pain to palpation and no other complaints were noted.  A March 1982 STR shows complaints of pain in the right lower back.  In June 1984 the Veteran reported pain to his right flank as a result of being kicked during a basketball game.  The physician diagnosed the Veteran with a right flank contusion.  An August 1984 examination noted normal spine and lower extremities and the Veteran denied recurrent back pain.  An April 1989 quadrennial physical examination also noted a normal spine and lower extremities.  The Veteran reported swollen and painful joints but denied recurrent back pain.  Lastly, a July 1994 STR noted complaints of right flank pain with back spasms.

Post-service private medical records include a November 2001 emergency medical record showing the Veteran was seen for back pain reportedly caused by a fall at work.  The physician noted a history of kidney stones.  A June 2008 private emergency medical record shows the Veteran was seen for complaints of low back pain described as stabbing, sharp and radiating.  The physician noted a history of kidney stones and a CT scan revealed a staghorn stone.

In a December 2008 VA medical record the Veteran reported having worsening lower back pain on the right side in connection with kidney stones.  A MRI study revealed mild L4-5 facet joint arthropathy.  The study showed no other significant abnormality.  A January 2009 CT scan also revealed moderate degenerative disease within the lower thoracic spine.  A February 2009 VA medical record noted worsening right flank and back pain and blood in the Veteran's urine related to the Veteran's urolithiasis.  The treating physician found that the back pain was likely secondary to the obstructing renal stone noted on the January 2009 CT scan.

In a March 2009 Notice of Disagreement (NOD), the Veteran asserted that he served in the Reserves from 1985 to 1990 in Lincoln, Alabama.  The Veteran also reported that during his Reserve duty he loaded 90 pound ammunition shells onto trucks and loaded unused shells back onto racks.  The Veteran further reported back pain symptoms since leaving service.

A November 2009 VA medical record shows the Veteran complained of continued low back pain.  In a December 2010 addendum, the Veteran complained of lower back and procedure site pain.  Pain was rated at five out of ten.  A January 2013 VA pain screening assessment notes the Veteran reported aching low back pain which had lasted for months.

The Veteran underwent a VA examination in November 2014.  The examiner diagnosed the Veteran with facet arthropathy.  The Veteran reported back pain since a renal procedure in 2009.  The Veteran reported flare-ups once a week which prevented him from doing "everything" and he further reported having to sit down and take medication to treat the pain.  The examiner noted functional loss and functional impairment of the thoracolumbar spine caused by pain on movement.  The examiner did not find localized tenderness or pain to palpation, muscle spasms or guarding.  In addition, the examiner did not find radiculopathy.  The examiner did note arthritis documented on imaging studies.  The examiner opined that the lumbar spine disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In making this determination, the examiner found the medical records did not show evidence of chronic sequelae since the Veteran's March 1982 treatment for low back pain.  The examiner also noted the Veteran was treated for right flank pain after service in July 1994.  Moreover, the examiner noted an April 1989 examination in which the Veteran reported no recurrent back pain.


2. Legal Analysis

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for low back disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a December 2008 MRI revealed mild L4-5 facet joint arthropathy.  Veteran clearly has a diagnosis, and the remaining question is whether this disorder is related to service.

The Board notes there is no medical evidence providing a causal connection between the claimed in-service disease or injury and the current disability.  While the Veteran reported lower back pain in September 1983, pain to his right flank after being kicked during a basketball game in June 1984, and right flank pain and muscle spasms in July 1994, the Veteran also denied recurrent back pain on his August 1984 and April 1989 physical examinations.  The Board also notes the first post-service medical record concerning the Veteran's low back shows the Veteran related his current back pain to a fall at work in November 2001.  Moreover, other post-service medical records routinely relate the Veteran's low back pain to his recurrent episodes of kidney stones.  As such, the record does not establish a medical nexus between the Veteran's current low back disability and service.

The Board recognizes the Veteran's assertion that his low back condition is related to being kicked in his right flank and his duty loading 90 pound ammunition shells during his Reserve duty.  The Board further recognizes the Veteran's assertion that he has had back pain since leaving service; thus, asserting continuity of symptomatology.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology a degenerative disease of the lumbar spine falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record including the November 2014 VA examiner's opinion who determined that the there was no nexus between the Veteran's low back disability and his military service.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale for it.  There is no medical evidence to the contrary.
  
Thus, after reviewing the evidence of record the Board finds there is no causal connection between the claimed in-service disease or injury and the current low back disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for low back disability.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Kidney Disability

The Veteran seeks entitlement to service connection for kidney disability.  Specifically, the Veteran asserts that his kidney disability is related to an injury he sustained to his right flank after being kicked during a basketball game in service.  



1. Factual Background

The Veteran's STRs include an October 1980 enlistment examination showing the Veteran denied frequent or painful urination, kidney stones or blood in his urine.  A March 1982 STR shows emergency care and treatment for right lower back pain in which the physician noted a darkening of the Veteran's urine.  A September 1983 STR notes urethral discharge with complaints of pain with urination.  A laboratory test revealed Neisseria gonorrhea.  A June 1984 STR noted the Veteran was kicked in the right flank during a basketball game with complaints of pain.  The physician noted no history of kidney disease, and no current blood in the Veteran's urine.  The Veteran was diagnosed with a right flank contusion.  During an August 1984 separation and April 1999 quadrennial examinations the Veteran again denied frequent or painful urination, kidney stones or blood in his urine.  The physician noted a history of gonorrhea with no residuals.  Finally, a July 1994 STR noted a negative history for kidney stones and a previous medical history for bladder infection.  

Post-service private medical records show the Veteran was diagnosed with urinary obstruction, kidney stones, dehydration and urosepsis in April 1987.  The Veteran was treated with a successful stone basket, placement of a Double J stent, and the kidney stone was removed.  A July 2000 private medial record shows that the Veteran was diagnosed with right ureteral obstruction and treated with a right ureteroscopy and placement of a Double J stent.  In January 2001 the Veteran was diagnosed with right hydronephrosis secondary to his kidney stone, a diagnosis preceded by complaints of right flank pain.  The kidney stone was described as a large uric acid stone.  The Veteran was treated with cystoscopy, right ureteroscopy, successful stone basket and placement of a Double J stent.  Lastly, a June 2008 private emergency medical record shows the Veteran was seen for complaints of low back pain described as stabbing, sharp and radiating.  The physician noted a history of kidney stones and a CT scan revealed a staghorn stone.

VA medical records show in December 2008 the Veteran reported six kidney stones removed during the past two years requiring multiple procedures with the last kidney stone removed about a month prior.  The Veteran stated he did not know why he developed the kidney stones.  A January 2009 VA medical record noted a radiograph showing a large obstructing radiopaque staghorn calculus in the right renal pelvis.  In April 2009, the Veteran presented with a staghorn stone and consented to a medical procedure placing a cystoscope with urethral stent.  A May 2009 VA preoperative medical record noted a diagnosis of ureteral stone and a postoperative medical record noted a diagnosis of right 2.6 cm renal calculus.  A week later the Veteran underwent a kidney percutaneous nephrolithotomy procedure for the removal of kidney stones with a scope placed into his kidney.  After the procedure the Veteran was determined to be kidney stone free.  The following year, an April 2010 VA medical record noted a CT scan showing small non-obstructing kidney stones on the right side.

The Veteran underwent a VA examination in November 2014.  The examiner noted a diagnosis of urolithiasis, kidney stones and renal insufficiency.  Kidney stones were noted to be located in the kidney and ureter with a history of treatment for recurrent stone formation.  The Veteran reported a history of renal stones since 1985 and having a weak bladder while in service.  The Veteran further reported frequent urinary incontinence.  Symptoms reported include chronic back pain and occasional blood in his urine.  The examiner also noted a history of urinary tract or kidney infections with the last infection five years ago.  The examiner opined that the Veteran's kidney disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In making this determination the examiner found it not likely that the Veteran had any significant renal impairment on active duty based on the following: medical records showing kidney stones dating back to 1997, years after service; a 1994 medical record indicating no history of kidney disease; and laboratory data indicating mild renal insufficiency since 2013.  The examiner noted an increase in serum creatinine on laboratory tests done in 1984, but that no confirmatory tests were performed.  Additionally, the examiner noted that recent laboratory tests did not show any progression of the renal impairment.

The Board obtained a VHA opinion in June 2016 addressing the question of whether the reported right flank pain and urethritis in service represented the onset of a kidney disorder which later manifested as recurrent kidney stones.  A VHA opinion was also sought addressing the question of whether the Veteran's kidney stones were caused by being kicked in the right kidney while playing basketball.  The VHA examiner opined that it was "less than 50% likely that right flank pain and urethritis in service represented the onset of kidney disease later manifest[ed] as stones."  The physician found staghorn stones more likely in patients with recurrent or chronic bladder or upper urinary tract infections.  The only urinary tract infection documented in the Veteran's claims file was gonococcular urethritis, which the physician stated was not in the category of infection that could cause such condition.  The examiner did state that it was theoretically possible for renal trauma to distort the renal anatomy causing stasis in the renal pelvis with subsequent stone formation, but dismissed this possibility noting, first, that such an occurrence is so rare that it is not in the standard references, and second, that a urinalysis obtained the day after the Veteran was kicked was normal indicating no significant renal trauma.  The physician also opined that it was "less than 50% likely that the kidney stones around 1997 were caused by being kicked in the right kidney in 1984."  In making this determination the physician again noted normal urinalysis obtained the day after the in-service injury.  The physician further found that ten consecutive bouts of kidney stones were more likely due to incomplete removal procedures leaving remnants of staghorn stones behind which re-propagated, which the examiner noted as a common occurrence.

2. Legal Analysis

In the present case, the Board finds there is no medical evidence providing a causal connection between service and the current kidney disability; thus, the Board finds the preponderance of the evidence against the Veteran's claim of service connection for kidney disability.  

Initially, the Board notes that the medical evidence of record establishes the Veteran has recurrent episodes of kidney stones.  As the evidence demonstrates the Veteran has a current kidney disability, the remaining question is whether the current disability is related to service.  38 U.S.C.A. § 1131 (West 2014); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).   

The Board recognizes the Veteran's lay statements linking the onset of his kidney disability to an injury he sustained from being kicked during a basketball game and that he first developed kidney stones in 1985.  With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms of his kidney disability such as pain.  38 C.F.R. § 3.159 (a)(2) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that he has medical training or expertise, he cannot competently provide a medical nexus opinion between a current diagnosis, such as recurrent kidney stones, and a service-connected disability such as a right flank contusion.  38 C.F.R. § 3.159 (a)(1)-(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

Additionally, the first objective evidence of a kidney disability is a post-service April 1997 private medical record noting urinary obstruction, kidney stones, dehydration and urosepsis.  Thus, there is a three year gap between the last STR noting a negative history of kidney stones and the first evidence of such a condition.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  

While the Veteran's STRs show treatment for painful urinary discharge, they also show these complaints were related to Neisseria gonorrhea, not a kidney disability.  The Veteran was also treated for a contusion to the right flank resulting from being kicked, but no kidney disabilities were identified.  Moreover, the Veteran denied a history of kidney stones or blood in his urine on his August 1984 separation and April 1999 quadrennial examinations.  Further, this negative history of kidney stones was confirmed in a July 1994 STR.

More importantly, despite the Veteran's lay assertions, the Board finds the November 2014 VA and the June 2016 VHA medical examinations the most probative evidence of record regarding etiology.  During the November 2014 VA examination, the Veteran reported a history of kidney stones since 1985.  However, after a review of the evidence of record, the examiner found the medical records only indicated kidney stones dating back to 1997; thus placing the date of onset after service.  Further, based on a review of the Veteran's records the November 2014 VA examiner found it less than 50 percent likely the Veteran had any significant renal impairment on active duty.  Therefore, the examiner determined the Veteran's current kidney disability "was less likely than not" caused by the claimed in-service injury, event or illness.  The June 2016 VHA examiner provided medical opinions as to specific injuries sustained and reported during service, namely right flank pain and urethritis.  The VHA examiner found it less likely that these in-service injuries and illnesses represented the onset of kidney disease later manifested as kidney stones.  Moreover, the VHA examiner found the 1997 diagnosis of kidney stones to be less than 50 percent likely caused by the right flank injury sustained in service.  

The Board finds these examinations the most probative evidence of record as they are based on a consideration of the Veteran's entire record.  Moreover, the examiners have training, knowledge, and expertise on which they relied to form their opinions and they provided persuasive rationale for them.  There is no medical evidence to the contrary.

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the claimed in-service disease or injury and the current kidney disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for kidney disability.  The claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for kidney disability, to include recurrent kidney stones, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


